AMENDED HLD-001                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2736
                                       ___________

                         IN RE: MICHELLE C. CANTATORE,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2-18-cv-14293)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 20, 2021

      Before: CHAGARES, Chief Judge, PORTER and FUENTES, Circuit Judges

                             (Opinion filed: January 7, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       In September 2018, Cantatore filed a motion to vacate sentence in the District

Court pursuant to 28 U.S.C. § 2255, alleging that her counsel provided ineffective

assistance at sentencing. In September 2021, Cantatore filed a petition for a writ of

mandamus pursuant to 28 U.S.C. § 1651 with this Court, alleging extraordinary delay in



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
the adjudication of her § 2255 motion and requesting that we direct the District Court to

rule on it. Subsequently, in an order entered November 24, 2021, the District Court

denied the § 2255 motion and declined to issue a certificate of appealability.

Accordingly, because Cantatore has obtained the relief she requested, the mandamus

petition will be dismissed as moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d

690, 698-99 (3d Cir. 1996) (noting that “[i]f developments occur during the course of

adjudication that eliminate a plaintiff's personal stake in the outcome of a suit or prevent

a court from being able to grant the requested relief, the case must be dismissed as

moot”).




                                              2